DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20060241966) in the view Walker (US 20060241966) in the view of Zhang (US 20180173368).
Regarding claim 1: Walker teaches method for product selection, characterized in that it comprises the steps of: selecting a product among a plurality of options of different products, said selection being made by remotely signaling a label that represents the selected product (Figs. 1 & 5 and paragraph [0038-0039] teach method for selecting a product among a plurality of different products using remotely signaling a label for that product); checking that no other selection has been detected; and dispensing the selected product if no other selection has been detected and if it has been verified that the selection lasts longer than that predetermined period of time and less than the predetermined electromagnetic field strength, or canceling the product selection if another selection has been detected or the detected selection lasts less than said predetermined period of time or is greater than the predetermined electromagnetic field strength (Figs. 1 & 5 and paragraph [0040-0050] teach checking that no other selection such as alternate product selection has been detected, and canceling the original product selection if another alternate product selection has been detected).
Walker does not explicitly disclose checking that the detected selection lasts longer than a predetermined period of time or more than a predetermined electromagnetic field strength.
However, Zhang teaches checking that the detected selection lasts longer than a predetermined period of time or more than a predetermined electromagnetic field strength (paragraph [0034] teach checking that detected selection of touch key lasts longer than a predetermined period of time and triggering the touch function if the duration of touch is met). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Walker’s invention by including above teachings of Zhang because using such technique can help avoid erroneous touch detections. The rationale would have been to use a known method or technique to achieve predictable results. 

Regarding claim 3: Combination of Walker and Zhang teach wherein the product selection is performed by detecting the proximity of an object to one of a plurality of capacitive sensors (4) (Walker Fig. 1 and paragraph [0028-0030] teach wherein the product selection is performed by detecting the proximity of an object to either touch screen 124 or a plurality of buttons 117, 115 and  Zhang further disclose wherein the button and/or touch screen can be capacitive in Fig. 2 and paragraph [0026-0029] teach making a function selection via a capacitive touch button or a capacitive touch screen detecting the proximity of an object). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Walker’s invention by including above teachings of Zhang because using capacitive touch detections is very well-known and widely used in the art it allows the user to provide input/selection more precisely and easily and can also life of capacitive sensor can be more vs traditional buttons. The rationale would have been to use a known method or technique to achieve predictable results. 

Regarding claim 6: Combination of Walker and Zhang teach product selection keyboard, comprising a plurality of labels (2), each of which identifies a product, each label (2) being associated with a capacitive sensor (4), characterized in that it comprises electronic control means for performing the method for product selection according to any one of the preceding claims (Walker Fig. 1 and paragraph [0028-0030] teach keyboard comprising a plurality of buttons 117, 115 comprising a plurality of labels identifying a product and characterized in that it comprises electronic control means for performing the method for product selection; and  Zhang further disclose wherein the button and/or touch screen can be capacitive sensor in Fig. 2 and paragraph [0026-0029] teach making a function selection via a capacitive touch button or a capacitive touch screen detecting the proximity of an object). See claim 3 rejection for combination reasoning of Walker and Zhang, same rationale applies here.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20060241966) in the view Walker (US 20060241966), in the view of Zhang (US 20180173368), and further in the view of Choo (US 20200326812).
Regarding claim 2: Combination of Walker and Zhang do not explicitly disclose wherein, if more than one selection is detected substantially simultaneously, a recalibration step is carried out.
However, Choo teaches wherein, if more than one selection is detected substantially simultaneously, a recalibration step is carried out (paragraph [0050]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Walker and Zhang by including above teachings of Choo because using such technique can help improve accuracy of touch detections. The rationale would have been to use a known method or technique to achieve predictable results. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20060241966) in the view Walker (US 20060241966), in the view of Zhang (US 20180173368), and further in the view of Cholasta (US 20180217710).
Regarding claims 4-5: Combination of Walker and Zhang do not explicitly disclose wherein said detection of the proximity of an object is carried out sequentially for said plurality of capacitive sensors (4); and which also comprises the step of performing a reading scan of each individual sensor (4) in each operating cycle. 
However, Cholasta teaches wherein said detection of the proximity of an object is carried out sequentially for said plurality of capacitive sensors (4); and which also comprises the step of performing a reading scan of each individual sensor (4) in each operating cycle (Fig. 2 and paragraph [0005, 0011, 0015-0023, 0030]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Walker and Zhang by including above teachings of Cholasta, because using such technique to detect and/or read/scan capacitive touch keypad is very well-known and widely used in the art in order to build accurately detect the inputs as shown by Cholasta. The rationale would have been to use a known method or technique to achieve predictable results.

Claim7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20060241966) in the view Walker (US 20060241966), in the view of Zhang (US 20180173368), and further in the view of Rockwell (US 20090135031).
Regarding claims 7-9: Combination of Walker and Zhang do not explicitly disclose wherein said capacitive sensors (4) are mounted on the same plane on a printed circuit board (1); wherein said capacitive sensors (4) are mounted in the form of a matrix; and wherein the printed circuit board (1) comprises a protection layer (3).
However, Rockwell teaches wherein said capacitive sensors (4) are mounted on the same plane on a printed circuit board (1); wherein said capacitive sensors (4) are mounted in the form of a matrix; and wherein the printed circuit board (1) comprises a protection layer (3) (Figs. 5-6 and paragraph [0034-0040]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Walker and Zhang by including above teachings of Rockwell, because using such technique to build capacitive touch keypad is very well-known and widely used in the art in order to build a quality keypad that can accurately detect the inputs as shown by Rockwell. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622